Title: To George Washington from Henry Lee, 7 January 1792
From: Lee, Henry
To: Washington, George

 

Sir,
Richmond January 7th 1792.

I do myself the honor to transmit herewith a Resolution of the General Assembly with respect to certain Lands located by the Officers and Soldiers of the Virginia line under the Laws of this Commonwealth, and since ceded to the Chickasaw Indians, together with a Report of a Committee of the House of Delegates on the same subject.
Permit me Sir, to express my hope that some general regulations will take place during the present Session of Congress relieving Mr Russel and all others in the same situation from the difficulties into which they have been innocently involved. I have the honor to be Sir, With entire respect Your most Obedt humble servant

Henry Lee

